Citation Nr: 1312310	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  10-07 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a temporary total convalescence rating under 38 C.F.R. § 4.30 following a partial meniscectomy of the right knee in April 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel

INTRODUCTION

The Veteran had active service from August 1976 to June 1983.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at an October 2012 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

At the October 2012 Board hearing, the Veteran's representative requested that the issue of whether a reduction of the disability rating for service-connected residuals of a right knee meniscectomy from 20 percent to 10 percent was proper be remanded under Manlincon v. West, 12 Vet. App. 238 (1999), which states that the appellate process is initiated by a timely notice of disagreement (NOD), and the appellant is entitled to a Statement of the Case (SOC) on the issue.  The Board has considered this request, but ultimately concludes that remand is not warranted for the following reasons.

Here, the RO issued a proposed to reduce the disability rating for the Veteran's service-connected right knee disability in a July 2009 rating decision.  The Veteran requested a hearing on the issue of the proposed reduction in an August 2009 letter, and the hearing was held at the RO in October 2009.  Subsequently, the RO issued a final rating decision implementing the reduction of the disability rating for the right knee disability in December 2009.  The Veteran did not file a NOD with the December 2009 rating decision, reducing his rating, within a year of the notice of that decision being sent to him.  

Under 38 C.F.R. § 3.105(e), once a proposed reduction of a disability rating is issued, the veteran will be given 60 days for the presentation of additional evidence to show that compensation payment should be continued at its present level.  In this case, the Veteran requested a hearing on the issue and was in fact given the opportunity to present additional evidence prior to the issuance of the final December 2009 rating decision implementing the proposed reduction of the disability rating for the right knee disability.  As such, the RO complied with regulations regarding allowing the Veteran time to present argument as to why his rating should not be reduced.  However, since he did not file a timely NOD with the December 2009 rating decision, that rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Thus, a remand of the reduction issue under Manlincon is not appropriate in this case, as the Veteran is not entitled to an SOC.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent a right knee partial meniscectomy in April 2009.  The July 2009 rating decision on appeal denied entitlement to a temporary total rating for convalescence under 38 C.F.R. § 4.30 following this surgery, finding that the evidence did not demonstrate that the Veteran required at least one month of convalescence.  

At the October 2012 Board hearing, the Veteran averred that he required three months of physical therapy following the April 2009 surgery, and that, during that time, he was unable to put any weight on his knee, essentially rendering him immobilized for three months.  However, the physical therapy records are not associated with the claims file, nor are they uploaded in the "Virtual VA" system.  The Board finds that VA's duty to assist includes attempting to obtain the Veteran's post-operative physical therapy records from April 2009 to July 2009.  

Accordingly, the case is REMANDED for the following action:

1.  Request an appropriate release form from the Veteran, and then request any and all physical therapy records from the Orthopaedic & Podiatry Clinic of the University of Colorado Hospital (the address is provided in a July 2009 letter from the Veteran's physical therapist) for the period from April 2009 to July 2009, and associate the records with the claims file.  All attempts to procure the records should be documented in the file.  If the records cannot be obtained, any negative responses should be associated with the claims file, and the Veteran and his representative should be notified of unsuccessful attempts to obtain the records, in order to allow the Veteran the opportunity to obtain and submit those records for review.
 
2.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

